
	

115 HR 6687 : To direct the Secretary of the Interior to manage the Point Reyes National Seashore in the State of California consistently with Congress’ long-standing intent to continue to authorize working dairies and ranches on agricultural property as part of the seashore’s unique historic, cultural, scenic and natural values, and for other purposes.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6687
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of the Interior to manage the Point Reyes National Seashore in the State of
			 California consistently with Congress’ long-standing intent to continue to
			 authorize working dairies and ranches on agricultural property as part of
			 the seashore’s unique historic, cultural, scenic and natural values, and
			 for other purposes.
	
	
 1.Management of agricultural property in Point Reyes National SeashorePublic Law 87–657 (16 U.S.C. 459c, et seq.) is amended as follows: (1)In section 5(b) (16 U.S.C. 459c–5(b))—
 (A)in the first sentence, by striking As used in and inserting the following:  (1)As used in; 
 (B)by striking The term agricultural property as used and inserting the following:  (2) The term agricultural property as used;
 (C)by striking means lands which were in regular use and inserting  means—(A)lands under agricultural lease or permit as of September 1, 2018, or lands that were in regular use; and (D)by striking the period at the end and inserting
					
 ; and(B)on the northern district of the Golden Gate National Recreation Area, lands under agricultural lease or permit as of September 1, 2018, or lands that were in regular use for, or were being converted to, agricultural, ranching, or dairying purposes as of May 1, 1978, together with residential and other structures related to the above uses of the property that were in existence or under construction as of May 1, 1978..
 (2)In section 5 (16 U.S.C. 459c–5)— (A)by inserting before subsection (a) the following:
					
 (a)The Secretary shall manage agricultural property consistent with Congress' long-standing intent that working dairies and ranches continue to be authorized to operate on agricultural property as part of the seashore's unique historic, cultural, scenic and natural values.; and
 (B)by redesignating subsequent subsections accordingly. (3)In section 6 (16 U.S.C. 459c–6), by adding at the end the following:
				
					(c)
 (1)In areas of agricultural property where Tule Elk present conflicts with working ranches or dairies, the Secretary shall manage the Tule Elk for separation from the working ranches or dairies. To minimize the conflicts and prevent establishment of new Tule Elk herds on agricultural property, the Secretary may work with Indian Tribes interested in the following:
 (A)Partnering with the Secretary in the relocation and reestablishment of Tule Elk on Tribal lands. (B)Participating in hunting Tule Elk on a subsistence or ceremonial basis.
 (C)Other partnerships and activities that the Secretary determines are suitable and feasible for this purpose.
 (2)Nothing in this subsection reduces or diminishes the authority of the Secretary to use other existing authorities or management tools to separate Tule Elk from agricultural property..
 (4)By adding at the end, the following:  10.Consistent with the purposes of this Act, including section 5(a), the Secretary is directed to complete, without delay, the General Management Plan Amendment for Point Reyes National Seashore and the northern district of Golden Gate National Recreation Area, its Environmental Impact Statement, and, upon completion of the Record of Decision, issue leases and special use permits of 20 years for working dairies and ranches on agricultural property. Nothing in this Act requires the Secretary to issue leases and special use permits of 20 years in circumstances where there is no willing lessee, or to a previous lessee who has abandoned or discontinued ranching..
			
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
